Opinion by
Judge Pryor:
This court in Faught v. Henry, 13 Bush (Ky.) 471, adjudged that the court would presume a town lot was indivisible, and *227therefore a judgment subjecting it to sale should sell the whole lot. This presumption may be rebutted by answer or proof showing that it would' be to the interest of all parties to have the lot divided, but in this instance it does not appear that a division of the lot could have been made. The judgment should therefore have directed a sale of the entire lot. A sale of a part of it, although paying the debt, might render the remainder valueless, when if the whole lot was sold it might pay the debt and leave something of value to the owner.

R. W. Slack, for appellants.


McHenry & Haynes, for appellee.

Judgment reversed and cause remanded for further proceedings.